Status of the Application
This Office action is in response to the Amendment and Remarks filed 6 October 2022.
The objection to the Specification is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a method of introducing a heterologous nucleic acid molecule into a target site located on chromosome 5 between a umc1475 and uaz190 molecular marker.
	Applicant describes maize transformation event 5307 which was produced as a random event using Agrobacterium-mediated transformation using the transformation plasmid shown in instant Figure 1 (pages 30-31 of the Specification).
	The means of inserting the heterologous nucleic acid is not recited. The Specification refers to a method using a recombinase in U.S. Patent Application Publication No. 20060253918 on page 42, ¶ 00145, but this method would require recombination sites and Applicant does not describe the recited chromosome 5 location as comprising recombination sites. The specification further refers to a method using zinc finger nucleases on page 43, ¶ 00146, but this method appears to be improperly incorporated by reference. Finally, the method used by Applicant introduces heterologous nucleic acids into somewhat random locations within a plants genome and does not target a specific chromosomal location.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. A method is not described if products used in the method are not described. See 64 Fed. Reg. 71427, 71428 (1999), comment No. 4.
	Applicant argues that a person skilled in the art would have understood that methods such as that discussed above as disclosed in U.S. Patent Application No. 20060253918 or methods using zinc fingers as described in the instant application for insertion of transgenes into the genomes of plants could be used to obtain events at specified locations. Applicant argues that a person skilled in the art would have understood that insertion of other transgenes to the same region of interest as that of event 5307 would be beneficial, conferring a desired characteristic upon the plant without negatively impacting other characteristics like agronomic performance and therefore would have understood that the inventors were in possession of the claimed invention (pages 5-6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Applicant does not specifically describe any means for inserting a heterologous nucleic acid into the recited regions of maize chromosome 5 with any specificity other than ransom insertions using an Agrobacterium transformation method. Applicant further does not describe an insertion method for targeting the specific region on maize chromosome 5 of instant claim 2. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al (U.S. Patent Application US 2005/0216970).
	Applicant claims a method of making a transgenic maize plant comprising inserting a heterologous nucleic acid (by any method) at a position on chromosome 5. Applicant discloses producing maize transformation event 5307 by Agrobacterium-mediated transformation of immature embryos essentially as described in Negrotto et al on page 30, paragraph 00102, of the instant Specification.
	Steiner et al disclose a method of making a transgenic maize plant comprising a heterologous nucleic acid encoding a gene that confers pest resistance (a cry3A055 coding sequence) by Agrobacterium-mediated transformation essentially as described in Negrotto et al on page 11, paragraph 0125.
	The specific locations recited in the instant claims are viewed as a desired result of the “inserting” method step. Because Steiner et al used the exact same method used by Applicant, Steiner et al discloses the same method as instantly claimed. See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.
Claim(s) 1-3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (U.S. Patent 6,713,259) in view of Rosati et al (28 February 2008, Plant Molecular Biology 67: 271-281).
	Applicant claims a method of making a transgenic maize plant comprising inserting a heterologous nucleic acid (by any method) at a position on chromosome 5. Applicant discloses producing maize transformation event 5307 by Agrobacterium-mediated transformation of immature embryos essentially as described in Negrotto et al on page 30, paragraph 00102, of the instant Specification.
	Levine discloses a method of making a transgenic maize plant comprising a heterologous nucleic acid encoding a gene that confers pest resistance (Cry1Ab insecticidal protein) by particle acceleration technology at column 9, lines 47-57.
	Rosati et al teach that the MON810 corn event of Levine was inserted into chromosome 5 on page 274, left column.
	The specific locations recited in the instant claims are viewed as a desired result of the “inserting” method step. Levine discloses a method capable of practicing the instantly claimed method without any additional manipulation required to produce the claimed result. See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.
Conclusion
No claims are allowed.
This Office action is non-final in view of the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663